Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
Specification
The amendment to the specification received on April 21, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Page 5, filed April 21, 2022, with respect to 102(a)(1) rejections have been fully considered and are persuasive.  The 102(a)(1) rejections have been withdrawn based on the amendment and arguments presented by the Applicant. 
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rotary engine rotor as claimed including specifically the leading edge of at least one of the rotor flanks comprises an elongate lip that extends the full axial length of the rotor flank, and characterized in that the at least one rotor flank comprises a recess formed in the outer surface therein, the recess comprising a leading edge and a trailing edge, the recess extending axially between substantially planar side walls and across the length of the rotor flank, the lip being defined between the leading edge of the rotor flank and the leading edge of the recess; wherein the lip comprises a leading face and a trailing face and wherein the trailing face of the lip is curved radially inwardly is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746